NMCCA No. 201800325
In Re
E.B.
                                                PETITION FOR
                 Petitioner                EXTRAORDINARY RELIEF –
                                              ARTICLE 6B, UCMJ
UNITED STATES
                                                   Special Panel 2
                 Respondent
                                                        ORDER
Salvador JACINTO
Aviation Structural Mechanic               Granting Motion for Leave to
First Class (E-6)                         File, Denying Motion to Dismiss,
U.S. Navy                                     and Denying Petition for
                 Real Party in Interest       Extraordinary Relief and
                                               Application for Stay of
                                                    Proceedings

    On 17 March 2022, E.B. filed a Petition for Extraordinary Relief in the Na-
ture of a Writ of Mandamus to Enforce Article 6b, Uniform Code of Military
Justice [UCMJ], 1 and an Application for Stay of Proceedings. On the same day,
in response to E.B.’s filing, the Real Party in Interest filed a Motion for Leave
to File and a Motion to Dismiss for Lack of Jurisdiction.
   Accordingly, it is, by the Court, this 17th day of March 2022,
ORDERED:
  1. That E.B.’s Petition for Extraordinary Relief in the Nature of a Writ of
Mandamus to Enforce Article 6b, UCMJ, is DENIED.
   2. That E.B.’s Application for a Stay of Proceedings is DENIED.
   3. That the Real Party in Interest’s Motion for Leave to File is GRANTED.
    4. That the Real Party in Interest’s Motion to Dismiss for Lack of Jurisdic-
tion is DENIED.




   1   10 U.S.C. § 806b.
                             FOR THE COURT:




                             RODGER A. DREW, JR.
                             Clerk of Court



Copy to:
Petitioner (LT Hough)
45 (LCDR Wester)
46 (Maj Wiggins, Maj Friedewald)
DuBay Judge (CDR Sears)
02




                                   2